Citation Nr: 0708108	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-36 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.F.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to December 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

To support his claims, the veteran testified at a Travel 
Board hearing in September 2006 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, 
the veteran submitted additional evidence and waived his 
right to have it initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as the result of 
service experiences.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).

Regarding specific stressors, the veteran alleges that he was 
physically assaulted by his basic training instructor; 
witnessed a machete attack upon a fellow serviceman in 
Turkey; subsequently saw the machete attacker in a Turkish 
prison, where his friend was asked by the warden whether he 
wished to observe that man's execution; observed the summary 
execution of a Turkish airman; lived in fear of imprisonment 
or unspecified harm to himself and his family while stationed 
in Turkey; feared war with the Russians while stationed in 
Turkey; and was subjected to verbal abuse and insult due to 
his inability to dismantle a rifle during post active 
military service with the Oklahoma National Guard.

The Board acknowledges that the RO has made an initial valid 
effort at verification.  However, the veteran's testimony at 
his personal hearing, given under oath, coupled with the 
testimony of J.F., warrants an additional attempt on the part 
of the RO to verify his stressors.

In conjunction with his testimony as a witness at the 
veteran's September 2006 hearing, J.F. submitted personnel 
records that show he was attached to The United States 
Logistics Group (TUSLOG) in Turkey during at least part of 
the veteran's tour in Turkey.  In addition, some of J.F.'s 
service medical records were also submitted, and they show 
that he was treated for a head laceration, presumably 
incurred shortly before "0001 hours" on Saturday May 4, 
1963.  However, a mechanism of injury, such as edged weapon 
trauma, is not indicated by these records.  Also, there are 
discrepancies between the time indicated for J.F.'s initial 
emergency room visit.  While J.F.'s records indicate the 
visit was "0001 hours" (shortly after midnight) on Saturday 
May 4, 1963, the veteran's testimony suggests a daytime 
machete attack.  The veteran has stated J.F.'s medical 
records show the wrong time.  In addition, despite the 
testimony and other evidence provided by J.F. regarding 
treatment of a head laceration, there are still no service 
department or other official records that specifically 
document a machete attack, as described by the veteran and 
J.F..  Verification of this attack is important to establish 
the veteran's proximity to a threat of serious physical harm, 
so additional development is warranted.

A stressor verification questionnaire was sent to the veteran 
in conjunction with correspondence in September 2003, but to 
date this has not been returned.  In compliance with the duty 
to notify under 38 U.S.C.A. § 5103(a), the veteran should be 
provided another stressor verification questionnaire so that 
he can provide evidence that will aid in the verification of 
his claimed stressors.

While the veteran maintains that proximity to the machete 
attack on J.F. and knowledge of its aftermath were 
traumatizing, he testified that he did not visually observe 
the attack.  Because the veteran claims he was with a group 
of servicemen, it is possible that others did see this attack 
and official reports may have been generated.  Already of 
record, lay statements from non-commissioned officers and 
J.F.'s mother speak of the attack, though none indicate 
having witnessed it.  Therefore, the RO should contact the 
U.S. Air Force and the Joint Services Records Research Center 
(JSRRC) in order to assist the veteran in attempting to 
verify his claimed stressor events.

Also, under the circumstances of this case, the Board 
believes that a separate request should be made to see if the 
veteran's service personnel file is available for 
consideration in this matter.  In addition to records from 
the veteran's active duty Air Force service, the veteran has 
also indicated that he served with the National Guard in 
Oklahoma.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department or agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile.  
See 38 C.F.R. 3.159 (c)(2) (2006).  So the veteran's service 
personnel records from all periods of regular Air Force, 
Guard, and Reserve service should be obtained.

With service connection claims, a VA medical examination must 
be provided when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).

The United States Court of Appeals for Veterans Claims 
(Court) has specified that the third prong of the standard 
noted above, which requires that the evidence of record 
indicates that the claimed disability or symptoms "may be" 
associated with the established event, is a "low 
threshold."  McLendon v. Nicholson, 20 Vet. App. at 83.

Since the veteran's initial denial of service connection in 
January 2004, the Board observes that the veteran has 
received various diagnoses to describe his psychiatric 
status.  Veteran center records from September 2003 indicate 
the veteran was experiencing manic-depressive and PTSD 
symptoms.  While some VA outpatient records indicate a 
diagnosis of PTSD based upon the veteran's history, the 
January 2005 VA examination report indicates a deferred 
diagnosis and the Minnesota Multiphasic Personality Inventory 
(MMPI2) report from March 2005 indicates the veteran appeared 
motivated to present himself in an unusually disturbed 
manner.  Consequently, the Board concludes that a remand is 
necessary in order to accord the veteran a VA examination, 
which includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his psychiatric claim.  Id.; see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

The Board also observes that testimony given during the 
veteran's September 2006 hearing indicates the veteran has 
received Social Security Administration (SSA) disability 
payments.  While the veteran did submit his award letter and 
did testify that the SSA decision was largely based upon VA 
records, as the claims file is otherwise being remanded any 
records pertaining to a psychiatric condition should be 
obtained if they exist.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The 
United States Court of Appeals for Veterans Claims has 
imposed a virtually absolute duty to obtain Social Security 
records.  Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker 
v. West, 11 Vet. App. 163, 169 (1998).

Finally, during his September 2006 hearing, the veteran also 
indicated that he receives ongoing treatment at VA medical 
facilities.  The most recent evidence of such treatment is 
dated March 2005.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should contact the VAMC in 
Fargo, North Dakota and attempt to obtain 
and associate with the claims file any 
treatment reports dated from March 2005 
forward.  Be sure to obtain records 
associated with the veteran's treatment at 
the VA clinic and veteran center in 
Bismarck, North Dakota

3.  The veteran should be asked to 
identify any National Guard or Reserve 
units with whom he served.  The RO should 
then make an attempt to secure the 
veteran's service personnel records, for 
all periods of service, through official 
channels and associate them with the 
claims folder.

4.  The RO should send the veteran a PTSD 
questionnaire in an attempt to obtain 
additional information concerning the 
specific circumstances of his alleged 
service stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.

With this information, the RO should 
review the file and prepare a summary of 
the veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  Specific 
attention in this regard is directed to 
the May 1963 machete attack on J.F.

4.  The JSRRC and the Air Force should be 
provided with a copy of any information 
obtained above, and should be asked to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.

5.  After the above is complete, the RO 
should arrange for an appropriate 
psychiatric examination(s) for the 
veteran, to include psychological testing, 
as appropriate.  The RO should provide a 
list of any and all stressors which have 
been verified, ensure that the claims 
files are provided to the examiner(s) and 
request that all appropriate diagnostic 
tests for PTSD be performed.  After 
examining the veteran, reviewing the 
psychological testing results, and 
reviewing the claims folders, the 
examiner(s) should diagnose any acquired 
psychiatric disorder present.  If PTSD is 
found, the specific stressor should be set 
forth, to include whether in-service or 
thereafter.

If it is determined that the veteran has a 
psychiatric condition other than PTSD, the 
examiner should also determine the 
etiology of that condition.  It is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that any psychiatric condition is 
related to his active service or to some 
other event.

The examiner is asked to explain any 
diagnosis in relation to the other medical 
evidence of record.  Any opinion should be 
fully explained and the rationale 
provided.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.

6.  Thereafter, the RO should re-
adjudicate the claim.  If the claim is not 
fully granted, then the RO should issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.  The veteran and his 
representative should be given time to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


